                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

 Christopher Clevon Feaster,            )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              3:19-cv-00413-MR
                                        )
                  vs.                   )
                                        )
 Michael Watts,                         )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




         Case 3:19-cv-00413-MR Document 13 Filed 01/25/21 Page 1 of 1
